Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 1 of 13             PageID 300




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION



     G.S. by and through his parents and next
     friends, BRITTANY and RYAN                     Case No. 2:21-cv-02552-SHL-atc
     SCHWAIGERT, et al.,
            Plaintiffs,
     v.
     GOVERNOR BILL LEE, et al.,
            Defendants.




  BRIEF OF AMICI CURIAE TENNESSEE CHAPTER OF THE AMERICAN ACADEMY
   OF PEDIATRICS AND AMERICAN ACADEMY OF PEDIATRICS IN SUPPORT OF
            PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION




                                                1
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 2 of 13                       PageID 301




                                 INTEREST OF AMICI CURIAE1

        The Tennessee Chapter of the American Academy of Pediatrics (“TNAAP”) is a non-

 profit educational organization and professional society comprising more than 1,000 members

 including pediatricians, residents, and medical students from Tennessee’s hospitals, community

 clinics, and school-based health centers. TNAAP promotes the optimal health and development

 of children and adolescents of Tennessee, in partnership with their families and communities,

 and supports the pediatricians who care for them.

        The American Academy of Pediatrics (“AAP”) was founded in 1930 and is a national,

 not-for-profit professional organization dedicated to furthering the interests of child and

 adolescent health. The AAP’s membership includes over 67,000 primary care pediatricians,

 pediatric medical subspecialists, and pediatric surgical specialists. Over the past year and a half,

 the AAP has devoted substantial resources to researching the scientific literature regarding how

 to treat COVID-19 and reduce its spread so that the AAP can provide up-to-date, evidence-based

 guidance for pediatricians and public health officials. This includes, among other things, interim

 guidance on the use of face masks as an infection control measure and on operating safe schools

 during the COVID-19 pandemic.

                                         INTRODUCTION

        The public interest is a paramount consideration in adjudicating Plaintiffs’ motion for a

 preliminary injunction. As the Supreme Court has explained, “courts of equity should pay

 particular regard for the public consequences in employing the extraordinary remedy of injunction.”

 Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Here, there is no question about where



 1
  Amici certify that no party’s counsel authored this brief in whole or in part, no party or party’s
 counsel contributed money intended to fund this brief, and no person other than Amici, their
 members, and their counsel contributed money intended to fund this brief.

                                                   1
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 3 of 13                          PageID 302




 the public interest points. Indeed, the issue is so clear that Defendant’s brief does not even attempt to

 deny that the balance of the equities and the public interest weigh in favor of an injunction.

          Over the past 18 months, Amici have worked ceaselessly to evaluate the dangers of and

 potential public health measures for reducing the deadly spread of COVID-19. COVID-19 poses

 grave risks to children, even more so to children with special health needs. At the same time, the

 AAP strongly recommends that all reasonable precautions be taken—including imposing universal

 masking policies—so that children can safely attend in-person school. As the AAP’s comprehensive

 review has found, the medical literature and the experiences of the front-line pediatric practitioners

 who make up the TNAAP and AAP’s membership prove beyond any doubt that universal mask

 policies in schools significantly reduce the spread of COVID-19 and protect all children, particularly

 the medically vulnerable. This brief provides an overview of that literature and explains why

 universal mask policies are so crucial in fighting COVID-19.

                                              ARGUMENT

     I.      Overview of the AAP’s Research Efforts into the Efficacy of Masks

          One of the AAP’s chief functions is to provide evidence-based guidance to America’s

 pediatric professionals and public health officials, thereby helping its members and policymakers

 improve the health of all children. To do so, the AAP issues Policy Statements that report the

 most up-to-date, evidence-based expert consensus on key issues of pediatric practice and public

 health. These Policy Statements are written by recognized pediatrician experts who undertake a

 comprehensive review of the medical literature and available data on the topic at hand. They are

 then peer-reviewed by additional experts across the AAP and approved by the AAP’s executive

 staff and board of directors.

          Since the spring of 2020, as the COVID-19 pandemic began to sweep across the country,

 the AAP’s top focus has been supporting practicing pediatricians and public health policymakers


                                                     2
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 4 of 13                  PageID 303




 in treating COVID-19 and reducing its spread, particularly among children. The AAP has issued

 Interim Guidance Statements on several topics related to COVID-19, including guidance on

 when and how pediatricians should test patients for COVID-19; 2 on providing clinical care to

 patients with COVID-19; 3 on treating post-COVID conditions;4 on how to safely provide routine

 medical care such as check-ups, screenings, laboratory exams, treatment, and immunizations

 during the COVID-19 pandemic;5 on caring for youth with special health needs during the

 COVID-19 pandemic;6 on supporting the emotional and behavioral health needs of children,

 adolescents, and families during the COVID-19 pandemic; 7 and—most relevant to this case—on




 2
  COVID-19 Testing Guidance, AAP (last updated July 8, 2021),
 https://www.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-
 guidance/covid-19-testing-guidance/.
 3
  COVID-19 Interim Guidance, AAP (last updated Aug. 2, 2021),
 https://www.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-guidance/.
 4
  Post-COVID-19 Conditions in Children and Adolescents, AAP (last updated July 28, 2021),
 https://www.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-
 guidance/post-covid-19-conditions-in-children-and-adolescents/.
 5
  Guidance on Providing Pediatric Well-Care During COVID-19, AAP (last updated Aug. 30,
 2021), https://www.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-
 guidance/guidance-on-providing-pediatric-well-care-during-covid-19/.
 6
  Caring for Children and Youth with Special Health Needs During the COVID-19 Pandemic,
 AAP (last updated June 28, 2021), https://www.aap.org/en/pages/2019-novel-coronavirus-covid-
 19-infections/clinical-guidance/caring-for-children-and-youth-with-special-health-care-needs-
 during-the-covid-19-pandemic/.
 7
  Interim Guidance on Supporting the Emotional and Behavioral Health Needs of Children,
 Adolescents, and Families During the COVID-19 Pandemic, AAP (last updated July 28, 2021),
 https://www.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-
 guidance/interim-guidance-on-supporting-the-emotional-and-behavioral-health-needs-of-
 children-adolescents-and-families-during-the-covid-19-pandemic/.


                                                3
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 5 of 13                        PageID 304




 the use of face masks as an infection control measure 8 and on operating safe schools during the

 COVID-19 pandemic that foster the overall health of children, adolescents, educators, staff, and

 communities.9 The AAP has repeatedly reviewed and updated these Interim Guidance

 Statements to ensure that they reflect the best medical understanding and current scientific

 evidence of COVID-19, including its transmission and health effects.

       II.      The Public Health Benefits of Universal Mask Policies in Schools as an Infection
                Control Measure

             Beginning early in the pandemic, members of the AAP began receiving questions from

 families and school boards about how in-person education could be conducted safely during the

 pandemic. As pediatrician organizations, the AAP and TNAAP recognize and are seriously

 concerned about the impact on children of not being able to attend school in person. This can

 negatively affect children’s cognitive, educational, and social development, as well as children’s

 short and long-term mood, behavior, and mental health. Children with disabilities suffer even

 more disproportionate harm from a lack of in-person school due to loss of access to educational

 support structures, school-based therapies, school meals, and school-based professionals who are

 often the front-line identifiers of special needs. 10 Additionally, virtual learning is often more

 difficult to access for some children with special health care needs. 11 As a result, the AAP


 8
  Face Masks, AAP (last updated Aug. 8, 2021), https://www.aap.org/en/pages/2019-novel-
 coronavirus-covid-19-infections/clinical-guidance/cloth-face-coverings/.
 9
  COVID-19 Guidance for Safe Schools, AAP (last updated July 18, 2021),
 https://www.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-
 guidance/covid-19-planning-considerations-return-to-in-person-education-in-schools/.
 10
    Houtrow, Amy, et al., Children with disabilities in the United States and the COVID-19
 pandemic, 13 J. of Pediatric Rehabilitation Medicine, 415, 415-24 (2020), available at
 https://content.iospress.com/articles/journal-of-pediatric-rehabilitation-medicine/prm200769.
 11
      Caring for Children and Youth with Special Health Needs, supra n. 6.


                                                    4
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 6 of 13                      PageID 305




 decided to develop Interim Guidance for pediatricians and school boards on considerations

 regarding safe and healthy schooling and recommendations for measures that can decrease the

 risk and facilitate in-person learning.

        Based on the AAP’s expert review of the scientific literature and the guidance outlined by

 the World Health Organization (“WHO”), United Nations Children’s Fund (“UNICEF”), and

 Centers for Disease Control and Prevention (“CDC”), along with our members’ collective

 expertise as pediatricians and researchers, the AAP concluded, “[e]verything possible must be

 done to keep students in schools in-person.” (Ex. B at 2.) This is because “[s]chools and school-

 supported programs are fundamental to child and adolescent development and well-being and

 provide our children and adolescents with academic instruction; social and emotional skills,

 safety, reliable nutrition, physical/occupational/speech therapy, mental health services, health

 services, and opportunities for physical activity, among other benefits.” (Id.) By contrast,

 “[r]emote learning highlighted inequities in education, was detrimental to the educational

 attainment of students of all ages, and exacerbated the mental health crisis among children and

 adolescents.” (Id.)

        The initial AAP Interim Guidance, developed in the spring of 2020, was drafted and

 reviewed by a number of pediatricians with expertise in a wide variety of disciplines. The

 drafters reviewed dozens of articles and available data to determine whether and how children

 could safely attend school during the pandemic.




                                                   5
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 7 of 13                      PageID 306




           The result was the AAP Interim Guidances on Face Masks, 12 Safe Schools,13 and

 Children with Special Health Needs. 14 These statements were first issued in the spring of 2020

 and have been continually reviewed and updated since that time. By this point, the AAP’s

 experts have reviewed hundreds of articles related to the efficacy and safety of masks, as well as

 their effects (or lack thereof) on the cognitive, social, and psychological development of

 children. The following discussion is based principally on the current (summer 2021) iterations

 of these interim guidance documents.

           Based on our review of the medical literature, the AAP has determined that “at this point

 in the pandemic, given what we know now about low rates of in-school transmission when

 proper prevention measures are used, together with the availability of effective vaccines for

 those age 12 years and up, that the benefits of in-person school outweigh the risks in almost all

 circumstances.” COVID-19 Guidance for Safe Schools, supra n. 9 (emphasis added). Among the

 prevention measures we recommend (such as immunization of all eligible individuals and

 adequate and timely COVID-19 testing), one of the most important is that “[a]ll students older

 than 2 years and all school staff should wear face masks at school (unless medical or

 developmental conditions prohibit use).” Id. (emphasis added).

           The AAP’s strong recommendation of universal masking for students, teachers, and

 support staff in school has remained consistent from the beginning—because masks are a safe,

 effective, and critical infection control measure. This conclusion has been consistently reinforced




 12
      Face Masks, supra n. 8.
 13
      COVID-19 Guidance for Safe Schools, supra n. 9.
 14
      Caring for Children and Youth with Special Health Needs, supra n. 6.


                                                   6
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 8 of 13                          PageID 307




 by all relevant data and credible research regarding the transmission and health risks of COVID-

 19 and the effect of wearing masks on children’s education, health, and development.

            After significant analysis, including analysis of the emerging Delta variant, the AAP

 reaffirmed its recommendation of universal masking in school settings on July 19, 2021. Eight

 days later, on July 27, 2021, the CDC followed suit, recommending “universal indoor masking

 for all teachers, staff, students, and visitors to schools, regardless of vaccination status.” 15

            With respect to children with special health needs, the recommendations with respect to

 masks are the same.16 Schools should “maintain universal masking” and educate teachers and

 staff in proper mask use.17 Universal masking reduces community transmission, thus reducing

 the likelihood that an infected person will come in contact with a child with special health needs,

 and reduces the likelihood of transmission to the child if an infected person does come into

 contact with an especially vulnerable child. 18 These steps should be universal and are separate

 and apart from any individual education plans that may be necessary for individual children. 19

            There are several reasons for our (and the CDC’s) recommendation of universal masking

 in school. These include:

            a.     a significant portion of the student population is not eligible for vaccination;




 15
   Interim Public Health Recommendations for Fully Vaccinated People—Summary of Recent
 Changes, CDC (July 28, 2021), https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-
 vaccinated-guidance.html.
 16
      Caring for Children and Youth with Special Health Needs, supra n. 6.
 17
      Id.
 18
      Id.
 19
      Id.


                                                     7
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 9 of 13                      PageID 308




        b.      the need to protect unvaccinated students from COVID-19 and to reduce
                transmission;

        c.      the lack of systems to monitor vaccine status among students, teachers and staff;

        d.      the potential difficulty in monitoring or enforcing mask policies for those who are
                not vaccinated; in the absence of schools being able to conduct this monitoring,
                universal masking is the best and most effective strategy to create consistent
                messages, expectations, enforcement, and compliance without the added burden
                of needing to monitor vaccination status;

        e.      the possibility of low vaccination uptake within the surrounding school
                community; and

        f.      the continued concerns for variants that are more easily spread among children,
                adolescents, and adults.

 COVID-19 Guidance for Safe Schools, supra n. 9.

        Most importantly, the research literature has confirmed that masks are both effective and

 safe. As the CDC has explained, masks “reduce the emission of virus-laden droplets . . . , which

 is especially relevant for asymptomatic or presymptomatic infected wearers who feel well and

 may be unaware of their infectiousness to others, and who are estimated to account for more than

 50% of transmissions.” Cloth masks “not only effectively block most large droplets (i.e., 20-30

 microns and larger) but they can also block the exhalation of fine droplets.” As a result, “[m]ulti-

 layer cloth masks can both block up to 50-70% of these fine droplets and particles,” with

 “[u]pwards of 80% blockage recorded in some studies. To a slightly lesser extent, masks also

 “help reduce inhalation of these droplets by the wearer”; multi-layer cloth masks can filter out

 “nearly 50% of fine particles less than 1 micron.” 20




 20
   Science Brief: Community Use of Cloth Masks to Control the Spread of SARS-CoV-2, CDC
 (May 7, 2021), https://www.cdc.gov/coronavirus/2019-ncov/science/science-briefs/masking-
 science-sars-cov2.html (citations omitted).


                                                  8
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 10 of 13                     PageID 309




         Numerous studies have shown that increasing the rate of mask-wearing, including

  through universal mask policies in particular, significantly reduces the spread of COVID-19. 21 In

  particular, studies have shown that masking and similar mitigation measures can limit

  transmission in schools.22 As the ABC Science Collaborative, a 13-state initiative coordinated by


  21
     See, e.g., Jeremy Howard, et al., An Evidence Review of Face Masks Against COVID-19, 118
  Proc. of the Nat’l Acad. of Servs. e2014564118 (2021),
  https://www.pnas.org/content/118/4/e2014564118; T. Brooks & Jay C. Butler, Effectiveness of
  Mask Wearing to Control Community Spread of SARS-CoV-2, 325 J. of Am. Med. Ass’n 998
  (2021), https://jamanetwork.com/journals/jama/fullarticle/2776536; Heesoo Joo, et al., Decline
  in COVID-19 Hospitalization Growth Rates Associated with Statewide Mask Mandates—10
  States, March–October 2020. 70 Morbidity & Mortality Weekly Rep. 212 (2021),
  https://www.cdc.gov/mmwr/volumes/70/wr/mm7006e2.htm; Derek K. Chu, et al., Physical
  Distancing, Face Masks, and Eye Protection to Prevent Person-to-Person Transmission of
  SARS-CoV-2 and COVID-19: A Systematic Review and Meta-Analysis, 395 Lancet 1973 (2020),
  https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31142-9/fulltext;
  Christopher T. Leffler, et al., Association of Country-wide Coronavirus Mortality with
  Demographics, Testing, Lockdowns, and Public Wearing of Masks, 103 Am. J. Tropical Med.
  Hygiene 2400 (2020), https://pubmed.ncbi.nlm.nih.gov/33124541/; Miriam E. Van Dyke, et al.,
  Trends in County-Level COVID-19 Incidence in Counties With and Without a Mask Mandate—
  Kansas, June 1-August 23, 2020. 69 Morbidity & Mortality Weekly Rep. 1777 (2020),
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6947e2.htm; Wei Lyu & George L. Wehby,
  Community Use of Face Masks and COVID-19: Evidence from a Natural Experiment of State
  Mandates in the US, 39 Health Aff. 1419 (2020),
  https://www.healthaffairs.org/doi/10.1377/hlthaff.2020.00818.
  22
     See, e.g., Patrick Dawson, et al., Pilot Investigation of SARS-CoV-2 Secondary Transmission
  in Kindergarten Through Grade 12 Schools Implementing Mitigation Strategies—St. Louis
  County and City of Springield, Missouri, December 2020, 70 Morbidity & Mortality Weekly
  Rep. 449 (2021),
  https://www.cdc.gov/mmwr/volumes/70/wr/mm7012e4.htm?s_cid=mm7012e4_w; Darria L.
  Gillespie, et al., The Experience of 2 Independent Schools With In-Person Learning During the
  COVID-19 Pandemic, 91 J. Sch. Health 347 (2021),
  https://onlinelibrary.wiley.com/doi/10.1111/josh.13008; Rebecca B. Hershow, et al., Low SARS-
  CoV-2 Transmission in Elementary Schools - Salt Lake County, Utah, December 3, 2020-
  January 31, 2021, 70 Morbidity & Mortality Weekly Rep. 442 (2021),
  https://www.cdc.gov/mmwr/volumes/70/wr/mm7012e3.htm; Amy Falk, et al., COVID-19 Cases
  and Transmission in 17 K-12 Schools - Wood County, Wisconsin, August 31-November 29, 2020,
  70 Morbidity & Mortality Weekly Rep. 136 (2021),
  https://www.cdc.gov/mmwr/volumes/70/wr/mm7004e3.htm; Fiona Russell et al., COVID-19 in
  Victorian Schools: An Analysis of Child-Care and School Outbreak Data and Evidence-Based
  Recommendations for Opening Schools and Keeping Them Open, Murdoch Children’s Rsch.


                                                  9
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 11 of 13                        PageID 310




  the Duke Clinical Research Institute at the Duke University School of Medicine, summed it up,

  “[p]roper masking is the most effective mitigation strategy to prevent COVID-19 transmission in

  schools when vaccination is unavailable or there are insufficient levels of vaccination among

  students and staff.”23

              In short, the science squarely backs up Governor Lee’s advice that “If you want to protect

  your kid from the [COVID-19] virus or from quarantine, the best way to do that is to have your

  kid in school with a mask.”24

       III.      Enjoining the Executive Order Is in the Public Interest

              Given that requiring masks reduces the spread of COVID-19, it is clear that enjoining the

  challenged Executive Order would be in the public interest. The challenged Order allows any

  student to opt out of a school’s mask requirements. Students do not need to provide any reason

  whatsoever for doing so; they merely need a written note from their parent or guardian. See

  Tenn. Exec. Order No. 84 (Aug. 16, 2021).

              Allowing exemptions without any justification undermines the efficacy of a universal

  mask policy. In effect, the Executive Order transforms local mask requirements such as Shelby

  County’s into mere recommendations. While studies have found universal masking requirements


  Inst. & The Univ. of Melb. (Nov. 92020), available at
  https://www.mcri.edu.au/sites/default/files/media/documents/covid-
  19_in_victorian_schools_report.pdf.
  23
     ABC Science Collaborative, The ABCs of North Carolina’s Plan,
  https://abcsciencecollaborative.org/the-abcs-of-north-carolinas-plan-a/ (last visited Sept. 1,
  2021); see also ABC Science Collaborative, Final Report for NC School Districts and Charters
  in Plan A, at 3 (June 30, 2021) , available at https://abcsciencecollaborative.org/wp-
  content/uploads/2021/06/ABCs-Final-Report-June-2021.06-esig-DB-KZ-6-29-21.pdf.
  24
    Kimberlee Kruesi, Health Chief: Children Now 36% of Tennessee’s Virus Cases, AP (Aug. 25,
  2021), https://apnews.com/article/health-coronavirus-pandemic-tennessee-
  32b7ff0dc540a2b11cc8c736c67020fe.


                                                      10
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 12 of 13                        PageID 311




  effective at reducing transmission, as discussed above, they have not found the same effect for

  mask recommendations.25

             Defendant’s brief suggests that enjoining the Executive Order would not redress

  Plaintiffs’ injuries because some “individuals with disabilities are unable to wear masks due to

  their disabilities,” and thus there would be no “universal” masking even without the Executive

  Order. Def.’s Br. at 11 (internal quotation and emphasis omitted). This misunderstands the

  purpose and function of a universal mask policy. It is entirely appropriate to make exceptions to

  mask requirements where “medical or developmental conditions prohibit use,” as the AAP’s

  Interim Guidance explains. Face Masks, supra n. 8. Because disabilities that truly prevent

  masking are rare, exceptions to accommodate an individual child’s legitimate medical needs are

  unlikely to seriously impair a mask policy’s power to inhibit transmission, particularly when

  accompanied by other measures to mitigate the risk.26 Such isolated, targeted exceptions bear no

  resemblance to the blanket, justification-free exemptions allowed by the Executive Order.

             Defendant further argues that by seeking to invalidate the Executive Order, Plaintiffs are

  actually seeking an accommodation that can be provided through an Individual Education Plan

  under the Individuals with Disabilities Education Act. Def’s Br. at 4-5. The AAP recommends

  universal school masking separate and apart from Individual Education Plans. 27 Masking should

  apply to everyone at the school, not solely to a particular vulnerable child. Universal masking


  25
    See Henning Bundgaard, et al., Effectiveness of Adding a Mask Recommendation to Other
  Public Health Measures to Prevent SARS-CoV-2 Infection in Danish Mask Wearers, Annals of
  Internal Med. (2020), https://www.acpjournals.org/doi/pdf/10.7326/M20-6817.
  26
     With respect to other school-related health requirements, Tennessee law requires certification
  from a qualified physician for medical exemptions. See Tenn. Code. Ann. § 49-6-5001. Schools
  could use a similar process for assessing appropriate exemptions from masking requirements.
  27
       Id.


                                                     11
Case 2:21-cv-02552-SHL-atc Document 41-1 Filed 09/07/21 Page 13 of 13                      PageID 312




  affects the background transmission level to which every child at a school will be exposed.

  Schools should also continue to work with parents as necessary to update Individual Education

  Plans, taking into account transmission levels and school-wide safety precautions—but without

  the interference of the Executive Order.

                                             CONCLUSION

         For these reasons and those stated in Plaintiffs’ briefs, the public interest would be served

  by enjoining the challenged Executive Order.



   Dated: September 7, 2021                            Respectfully submitted,

                                                       s/ Samara M. Spence
                                                       Samara M. Spence (TN Bar 031484)
                                                       Jeffrey B. Dubner (DC Bar 1013399)*
                                                       DEMOCRACY FORWARD FOUNDATION
                                                       655 15th St. NW, Ste 800
                                                       Washington, D.C. 20005
                                                       Tel.: (202) 448-9090
                                                       sspence@democracyforward.org
                                                       jdubner@democracyforward.org
                                                       Counsel for Amici

                                                       * Pro hac vice motion pending


                                  CERTIFICATE OF SERVICE

         I certify that on September 7, 2021, the above brief was filed using the court’s Cm/ECF
  system, which will notify all registered counsel.

   Dated: September 7, 2021                            Respectfully submitted,

                                                       s/ Samara M. Spence
                                                       Counsel for Amici




                                                  12
